                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                          ORDER DENYING MICRON'S
                                                                                            ADMINISTRATIVE MOTION TO FILE
                                   9             v.                                         UNDER SEAL LETTER REQUESTING
                                                                                            PERMISSION TO FILE 4
                                  10     MICRON TECHNOLOGY, INC.,                           ADDITIONAL SUMMARY
                                                                                            JUDGMENT MOTIONS
                                  11                    Defendant
                                                                                            Re: Dkt. No. 403
                                  12                    .
Northern District of California
 United States District Court




                                  13

                                  14          Micron filed an administrative motion to file under seal excerpts of its April 8, 2019 letter

                                  15   requesting leave to file four additional summary judgment motions. Micron requests that certain

                                  16   portions of the letter be filed under seal because those portions “contain information which the

                                  17   parties have properly designated as “Confidential” and/or “Highly Confidential – Attorneys’ Eyes

                                  18   Only” under the protective order in this case. Livedalen Decl. ¶ 3. Micron also states it believes

                                  19   that “MLC has and will claim that some highlighted excerpts contain confidential and/or sensitive

                                  20   proprietary or business-related information.” Id. ¶ 4. MLC did not file a declaration in support of

                                  21   the administrative motion to seal.

                                  22          The Court DENIES the motion to seal. Mr. Livedalen’s declaration does not explain with

                                  23   any specificity why the information Micron seeks to be filed under seal is confidential, nor does the

                                  24   declaration state which information is confidential to Micron versus MLC. Further, the highlighted

                                  25   information about Micron’s products (such as their use of a resistor ladder) is contained in the public

                                  26   version of the letter (“Because there is no legitimate factual dispute regarding the operation and

                                  27   structure of Micron’s products, their use of a resistor ladder . . .”), and thus Micron’s own letter

                                  28   demonstrates why that information should not be filed under seal.
                                   1          Micron shall file the letter without any redactions.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: April 25, 2019                        ______________________________________
                                                                                      SUSAN ILLSTON
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
